DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Yu (7428114 B2).

Regarding claim 1, Ogata discloses (see Fig. 1 and paragraph [0027]  a converter lens which has a negative refractive power and increases a focal length of an entire system when arranged on an image side of a master lens (as arranged in Fig. 14), 
the converter lens consisting of: a first lens unit (G1) having positive refractive power (see paragraph [0188]; and 

wherein the first lens unit consists of a negative lens (L1) and a first positive lens (L2), 
wherein three or more negative lenses are included in the converter lens (L1, L4, L5 and L7), and 
wherein the following conditional equation is satisfied: 
1.92 < Ndave < 2.10, (claim 15 discloses 1.75≤nd22N≤.2.00  wherein nd22N is an average value of refractive indexes on a d line in a negative lens)
where Ndave represents an average refractive index at a d-line of a material of all negative lenses included in the converter lens.
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to select appropriate material for negative lens for the purpose of preventing degradation of curvature of field by appropriately setting the values of refractive indexes of the negative lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 2, Ogata discloses (see Fig. 1 and paragraph [0027]) the converter lens wherein the second lens unit (G2) including a second positive lens (L3) arranged closest to an image side of the converter lens, wherein the following conditional equation is satisfied: 1.30 < (R1 + R2)/(R1 - R2) < 2.50, 


Regarding claim 4, Ogata further discloses (see Fig. 1 and paragraph [0027]) the negative lens (L1) and the first positive lens (L2) are cemented to each other (as shown in Fig. 1).

Regarding claim 7, Ogata further discloses (see Fig. 1 and paragraph [0027]) the second lens unit (G2) includes three or more negative lenses (L3, L5, L7).

Regarding claim 8, Ogata further discloses (see Fig. 13 and paragraph [0027]) the second lens unit comprises four or more negative lenses (when combined G2 and G3 as second lens unit which includes L9 negative lens forms four negative lens).

Regarding claim 9, Ogata further discloses (see Fig. 14 and paragraph [0220 to [0221] and paragraph [0222] for data for Example 1 and paragraph [0228] data for example of master lens] a master lens (lenses with surfaces r1-r27); and a converter lens  (lenses with surfaces r28-r40) which has a negative refractive power and increases a focal length of an entire system when arranged on an image side of the master lens (BF changes from 715.76 to 29.5),

a second lens unit (G2) having negative refractive power and arranged on an image side of the first lens unit (as shown in Fig. 1, G2 is on image side of G1), 
wherein the first lens unit consists of a negative lens (L1) and a first positive lens (L2), 
wherein three or more negative lenses are included in the converter lens (L1, L4, L5 and L7), and 
wherein the following conditional equation is satisfied: 
1.92 < Ndave < 2.10,  (claim 15 discloses 1.75≤nd22N≤.2.00  wherein nd22N is an average value of refractive indexes on a d line in a negative lens)
where Ndave represents an average refractive index at a d-line of a material of all negative lenses included in the converter lens.
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to select appropriate material for negative lens for the purpose of preventing degradation of curvature of field by appropriately setting the values of refractive indexes of the negative lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 10, Ogata further discloses (see Fig. 15 and paragraph [0231] to [0240]) an apparatus (an imaging system) comprising: a master lens (lenses with 
 wherein the converter lens consisting of: a first lens unit (G1) having positive refractive power (see paragraph [0188]; and 
a second lens unit (G2) having negative refractive power and arranged on an image side of the first lens unit (as shown in Fig. 1, G2 is on image side of G1), 
wherein the first lens unit consists of a negative lens (L1) and a first positive lens (L2), 
wherein three or more negative lenses are included in the converter lens (L1, L4, L5 and L7), and 
wherein the following conditional equation is satisfied: 
1.92 < Ndave < 2.10,  (claim 15 discloses 1.75≤nd22N≤.2.00  wherein nd22N is an average value of refractive indexes on a d line in a negative lens)
where Ndave represents an average refractive index at a d-line of a material of all negative lenses included in the converter lens.
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to select appropriate material for negative lens for the purpose of preventing degradation of curvature of field by appropriately setting the values of refractive indexes of the negative lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Allowable Subject Matter
Claims 3, 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 3, 5-6, although the prior art teaches examples of converter lens, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 3, 5-6, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        October 23, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872